In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 13‐2661 
MARY E. SHEPARD, et al., 
                                                   Plaintiffs‐Appellants,
                                   v. 

LISA M. MADIGAN, Attorney General of Illinois, et al., 
                                          Defendants‐Appellees. 
                       ____________________ 

           Appeal from the United States District Court for the 
                        Southern District of Illinois. 
          No. 3:11‐cv‐405‐WDS‐PMF — William D. Stiehl, Judge. 
                       ____________________ 

     ARGUED OCTOBER 3, 2013 — DECIDED NOVEMBER 5, 2013 
                  ____________________ 

    Before POSNER, FLAUM, and WILLIAMS, Circuit Judges. 
    POSNER,  Circuit  Judge.  This  is  a  sequel  to  our  decision  in 
Moore  v.  Madigan,  702  F.3d  933  (7th  Cir.  2012),  which  invali‐
dated  provisions  of  the  Illinois  gun  law,  720  ILCS  5/24‐1, ‐1.6, 
which, with exceptions mainly for police and other security per‐
sonnel, hunters, and members of target‐shooting clubs, prohib‐
ited a person from carrying a gun ready to use (loaded, imme‐
diately accessible—that is, easy to reach—and uncased) outside 
his property or the property of someone who has permitted him 
to be there with a ready‐to‐use gun. The panel majority (Judge 
Williams  dissenting)  held  that  so  strict  a  ban—unique  among 
the  states—on  carrying  a  gun  violates  the  Second  Amendment 
2                                                               No. 13‐2661 


as  interpreted  in  District  of  Columbia  v.  Heller,  554  U.S.  570 
(2008),  and  held  applicable  to  the  states  in  McDonald  v.  City  of 
Chicago, 130 S. Ct. 3020 (2010). 
    For purposes of the present appeal the most important part 
of our 2012 decision is the last paragraph: 
           The  Supreme  Court’s  interpretation  of  the  Second 
     Amendment  therefore  compels  us  to  reverse  the  decisions  in 
     the  two  cases  before  us  and  remand  them  to  their  respective 
     district courts for the entry of declarations of unconstitutional‐
     ity  and  permanent  injunctions.  Nevertheless  we  order  our 
     mandate stayed for 180 days to allow the Illinois legislature to 
     craft  a  new  gun  law  that  will  impose  reasonable  limitations, 
     consistent with the public safety and the Second Amendment 
     as interpreted in this opinion, on the carrying of guns in pub‐
     lic. 
702  F.3d  at  942.  Later,  at  the  state’s  request,  we  extended  the 
stay for an additional 30 days. Thus we gave the state 210 days 
in  which  to  enact  a  new  gun  law  that  would  impose  only  rea‐
sonable  restrictions  on  carrying  guns  outside  the  home,  rather 
than the restrictions that we held to be unduly severe.  
     On  July  9  of  this  year,  the  Illinois  legislature,  overriding  a 
gubernatorial  veto,  enacted  a  new  gun  law,  the  Firearms  Con‐
cealed Carry Act, 430 ILCS 66/1, et seq. Consistent with our deci‐
sion  in  the  Moore  case,  the  new  statute  authorizes  the  issuance 
of licenses for carrying guns outside the home, 430 ILCS 66/10,
but  imposes  a  number  of  restrictions  (more  precisely,  author‐
izes denial of a license on a number of grounds). Thus, to be en‐
titled to a license, the applicant must have 16 hours of approved 
firearms  training,  see  430  ILCS  66/75;  be  at  least  21  years  old; 
have  a  currently  valid  Firearm  Owner’s  Identification  Card  (a 
“FOID card,” as it is called); and not have been convicted of as‐
sault, drunk driving, or certain other offenses or be in pending 
proceedings that could lead to disqualification for a gun license, 
No. 13‐2661                                                              3


and  not  have  been  treated  recently  for  alcoholism  or  drug  ad‐
diction. 430 ILCS 66/25. The new law is a “concealed carry” law; 
that  is,  in  contrast  to  “open  carry”  laws,  the  gun  must  not  be 
visible  to  other  persons.  The  plaintiffs  do  not  seek  open‐carry 
rights, at least in this litigation. 
    The  legislature  gave  the  Illinois  State  Police  180  days  to 
make  applications  for  concealed‐carry  licenses  available  to  the 
public, and 90 days after receipt of the completed application to 
issue licenses to qualified applicants. 430 ILCS 66/10(d), (e). 
    On the same day that the state passed its new law, the stay 
of our decision expired, and our mandate, declaring the old law 
unconstitutional and enjoining it, issued, in accordance with the 
last paragraph of our opinion. 
    Our  decision resolved appeals from two  district court deci‐
sions, Moore v. Madigan  (No. 11‐cv‐3134, C.D. Ill.) and Shepard v. 
Madigan (which is this case; Moore is not before us). As soon as 
our mandate issued (upon the passage of the new Illinois law), 
the state moved in the district courts to dismiss the two cases as 
moot.  The  plaintiffs  in  this  case  responded  with  motions  that 
the state be ordered, until the new law is fully implemented, to 
allow any Illinois resident to carry a gun outside the home who 
has  a  FOID  card,  eligibility  for  which  requires  little  more  than 
that the applicant be at least 21 years old and not have a serious 
record  of  criminal  activity  or  mental  disease  or  disability.  See 
430 ILCS 65/4. 
     The plaintiffs are incensed by the new law’s permitting a de‐
lay  of  270  days  (180  +  90)  between  the  date  of  its  enactment 
(which was also the date our mandate issued) and the issuance 
of the first permits under the new law. For during this time the 
Illinois State Police are authorized to continue enforcing the ex‐
isting  gun  laws,  720  ILCS  5/24–1, 1.6,  against  persons  without 
concealed‐carry permits—which, of course, no one has yet, and 
4                                                             No. 13‐2661 


maybe  no  one  will  have  until  270  days  from  the  enactment  of 
the  new  law.  Illinois  State  Police,  “Concealed  Carry  FAQ,” 
www.isp.state.il.us/firearms/ccw/ccw‐faq.cfm  (visited  Oct.  25, 
2013).  
    The  district  court  ruled  that  the  case  is  moot  because  the 
plaintiffs had obtained all the relief to which our decision enti‐
tled them. (In the companion case, however, Moore v. Madigan, 
the  district  judge  has  ruled  that  the  case  is  not  moot.  See  3:11‐
cv‐3134‐SEM‐BGC (C.D. Ill. Oct. 9, 2013).) 
    A  case  challenging  a  statute’s  validity  normally  becomes 
moot if the statute is repealed or invalidated. E.g., Log Cabin Re‐
publicans v. United States, 658 F.3d 1162, 1165–66 (9th Cir. 2011) 
(per curiam). And the provisions of the Illinois gun law that the 
plaintiffs  in  this  and  the  companion  case  challenge  have  been 
invalidated.  But  the  invalidation  has  not  yet  taken  effect.  The 
invalid  law  lives  on.  It  will  continue  to  be  enforced  until  the 
new  law  is  implemented  by  the  making  of  the  license  applica‐
tions available to the public with a 90‐day deadline for process‐
ing each application. But the relief sought by the plaintiffs—that 
any Illinoisan who has a FOID card shall be allowed to carry a 
gun outside the home, without regard to additional restrictions 
in the new law—is unreasonable. 
   Notice the plaintiffs’ concession that even in the interim pe‐
riod before the new statute is implemented, a person wanting to 
be allowed to carry a gun outside the home must have a FOID 
card.  The  reason  for  this  concession  is  that  the  plaintiffs  have 
never  questioned  the  constitutionality  of  limiting  gun  owner‐
ship, whether in the home or outside of it, to persons having a 
FOID  card;  and  if  to  be  permitted  to  have  a  gun  just  in  your 
home you must have such a card, and that requirement doesn’t 
violate  the  Second  Amendment,  how  could  it  be  a  violation  to 
require the card if you want to take your gun with you outside 
the home? 
No. 13‐2661                                                               5


    So the plaintiffs have no quarrel with the applicability of the 
FOID law to carrying a gun outside the home. Their gripe—the 
basis  for  the  interim  relief  they’re  seeking—is  that  the  state  is 
dragging its heels in bringing its new, concealed‐carry law into 
line with our ruling. But to challenge this foot dragging, or any‐
thing else that they don’t like about the new law, the plaintiffs 
must file a new lawsuit challenging the new law or the schedule 
for  its  implementation,  and  seek  a  preliminary  injunction.  (A 
permanent  injunction,  issued  after  a  full  trial  on  the  merits, 
would provide no relief, because by then the 270 days from the 
enactment  of the new law to the deadline for action on license 
applications  will  have  expired.)  The  appeal  before  us  is  not 
from a ruling in a new lawsuit. It is from the district court’s re‐
fusal  to  rule  that  until  the  new  law  becomes  fully  operational 
(on the 270th day after July 9 of this year), the Second Amend‐
ment  entitles  all  Illinois  residents  who  have  a  valid  FOID  card 
to carry a gun outside the home. 
     That ruling by the district court would be actionable without 
a new lawsuit only if it violated our mandate. We remanded for 
the  entry  of  declaratory  and  injunctive  relief  against  the  old 
law,  but  fixed  no  timetable  for  the  implementation  of  a  super‐
seding  law.  Our  opinion  contains  no  explicit  or  implicit  direc‐
tive  to  make  declaratory  or  injunctive  relief  against  the  opera‐
tion of the old law immediate, without awaiting the enactment, 
let  alone  the  implementation,  of  a  new  law—thus  creating  a 
regulatory  gap  (indeed  a  void,  if  it  weren’t  for  the  plaintiffs’ 
concession that only persons who have a FOID card are entitled 
to carry a gun outside the home). 
   We  gave  the  state  180  days  to  pass  a  new  law.  We  did  not 
say  that  during  that  period,  plus  any  further  period  before  a 
new law could be implemented and the issuance of licenses un‐
der  it  could  begin,  any  Illinois  resident  who  had  a  FOID  card 
could, without complying with any additional restrictions, start 
6                                                             No. 13‐2661 


carrying  guns  outside  the  home.  We  said  that  the  state  could 
create a new law with reasonable restrictions. We did not spec‐
ify  them—that  would  have  been  premature.  The  new  law  re‐
quires 16 hours of instruction in the use of firearms (seemingly 
a minimal requirement to ensure competence and safety in the 
use  of  a  gun  for  self‐defense  in  a  public  place,  yet  not  a  re‐
quirement for obtaining a FOID card), fingerprinting, head and 
shoulder  photos,  a  cleaner  criminal  and  mental  health  record 
than  is  required  for  a  FOID  card,  and  so  forth.  We  do  not  say 
that these restrictions are permissible; that issue is not before us. 
We say only that our mandate did not forbid the state to impose 
greater restrictions on carrying a gun outside the home than ex‐
isting  Illinois  law  (in  this  respect  materially  unchanged  by  the 
Firearms Concealed Carry Act) imposes on possessing a gun in 
the home. Firearm Owners Identification Card Act, 430 ILCS 65. 
    It should have been obvious that transition to a new regime 
of  gun  rights  would  require  considered,  complex  state  action, 
and  therefore  could  not  be  instantaneous.  The  plaintiffs  don’t 
argue that a new law could be implemented within 270 days. In 
their  reply  brief  they  say  that  “Illinois  can  take  as  long  as  it 
wants to implement its new concealed carry law; it just cannot 
continue  to enforce its unconstitutional  carry ban in the mean‐
time” (the meantime that began on July 9). That is an untenable 
insistence  on  “first  day”  relief.  And  whether  it  is  untenable  or 
not, our essential point is that while our mandate set a deadline 
for the enactment of a statute that would replace the statute that 
we  were  invalidating,  we  neither  set  a  deadline  for  full  imple‐
mentation of the replacement statute by the grant of concealed‐
carry licenses to qualified applicants under the new statute nor 
prescribed a regulatory regime for the interim period. Deciding 
those matters was therefore left to the State of Illinois in the first 
instance. What the state has done about the interim regime for 
No. 13‐2661                                                                 7


concealed carry may be good or bad, constitutional or unconsti‐
tutional, but it is not a violation of our mandate. 
    We  do  not  mean  to  belittle  the  plaintiffs’  complaint  about 
delays built into the new law. But if they don’t like the new law, 
and wish to invalidate it, they must bring a new suit. Their only 
basis for complaining about the district court’s refusal to enjoin 
the old law immediately—and thus allow them (if they have a 
FOID card) to start carrying guns in public without complying 
with the  new law—is that we ordered it and therefore the dis‐
trict court has violated our order. That is incorrect. We made no 
order regarding relief except to specify a deadline for the state 
to enact a new law. It met the deadline. Thus the district court 
did not violate our mandate and so there is no basis for the re‐
lief  that  the  plaintiffs  sought.  The  denial  of  that  relief  is  there‐
fore 
                                                                 AFFIRMED.